Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katahara (US 4912683 A) in view of Chen (WO 2015/023386 A1).
Regarding claims 1, 8, and 15, Katahara teaches a method comprising:
measuring a pulse-echo waveform with an ultrasonic logging tool disposed interior to a borehole casing [col. 6:1-15 As a typical example, for most pipe sizes, if the transducer pulse repetition rate is 200 pulses (or generated acoustic waveforms) per rotation, the transducer portion is rotated at 3 revolutions per second, the vertical logging speed is 5 feet per second, and the transducer spot size is 1/2 inches, full coverage of the casing wall can be obtained. … logging apparatus pulled up the borehole…logging apparatus scans the casing wall];
extracting, from the measured pulse-echo waveform, a reflection portion corresponding to a reflection off an interface between the borehole casing and a borehole fluid contained within the borehole casing [fig. 5 shows reflections from borehole fluid layer and casing wall inner and outer surfaces #21 and #23 with cement #25 filling annulus between the casing and the walls of the borehole; fig. 6 shows peaks at reflection points in corresponding layers];

correlating a frequency spectrum of the measured pulse-echo waveform with the synthetic frequency spectra computed for the plurality of thicknesses to obtain a correlation coefficient as a function of casing thickness [abstract The harmonic frequency content of the reverberation portion is determined and the frequency difference between two adjacent harmonics is determined, from which the wall thickness is determined.; FIG. 9 is a graph illustrating the determination of the confidence level of a schematic autocorrelated reverberation portion.]; and
determining a thickness of the borehole casing based on a maximum of the correlation coefficient [col. 8:1-20 The autocorrelation is searched for the position of a first peak 79 which is the resonant frequency of the casing wall portion (which in FIG. 8 is at about 0.37MHz). Quadratic interpolation is used to determine the position and frequency F.sub.p of the first peak. The wall 
Katahara is comparing is the received echo response to the transmitted signal in the frequency domain (comparing signal with itself by autocorrelation). Chen however analogously teaches comparing a frequency spectrum of a pulse-echo waveform and a synthetic frequency spectrum at a maximum value of the correlation [abstract thickness of the well casing is determined based on results of comparing a measured waveform and model waveforms; 0032 Each measurement can include data obtained by one or more transmitter-receiver pairs operating at one or more signal frequencies.; 0042 The thickness of the casing may be determined using the frequency content of the recorded waveforms. … Therefore, the casing thickness may be calculated by measuring the peak frequency.; fig. 8 cross-correlation as a function of assumed casing thickness; 0050 The thickness corresponding to the maximum value of the correlation is the estimated casing thickness.].
It would have been obvious to substitute comparing the known transmitted signal to the pulse echo response as taught by Katahara, with the similar comparison between a model and a measure pulse echo response because both approaches are stated to be used for determining borehole wall thickness.
Regarding claims 2, 11, and 16, Katahara as modified by Chen teaches the method of claim 1, further comprising simulating the plane-wave echo waveforms for the plurality of casing thicknesses and across the range of frequencies [0032 Each measurement can include data obtained by one or more transmitter-receiver pairs operating at one or more signal frequencies.; 0033 The model waveforms can correspond to different assumed or estimated thicknesses of the well casing.; 0036 The applications 154 can obtain input data, such as logging data, simulation data, or other 
Regarding claims 5, 12, and 18, Katahara also teaches the method of claim 2, wherein the plane-wave echo waveforms are simulated based on a three-layer model of the borehole fluid, the borehole casing, and cement surrounding the borehole casing [fig. 5 shows reflections from borehole fluid layer and casing wall inner and outer surfaces #21 and #23 with cement #25 filling annulus between the casing and the walls of the borehole; fig. 6 shows peaks at reflection points in corresponding layers].
Regarding claims 6 and 19, Katahara also teaches the method of claim 1, wherein the frequency spectrum of the measured pulse-echo waveform is derived from the measured pulse-echo waveform by Fourier transform [col. 6:50-67 [t]o determine the thickness of the investigated casing wall portion, the periodicity of the casing reverberations of the acoustic return is determined…Fourier transform].
Regarding claims 7 and 20, Katahara also teaches the method of claim 1, wherein the thickness of the borehole casing exceeds 0.7" and is determined with a margin of error of less than 0.05" [col. 9:45-50 mentions wall thickness range from ¼ to ½ inches; col. 8:55-67 0.36-0.30 *100 = 6% as compared with 0.05/0.7 * 100 is 7.1%].
Regarding claim 9, Katahara also teaches the system of claim 8, wherein the ultrasonic logging tool comprises a rotating ultrasonic transducer [col. 6:1-15 As a typical example, for most pipe sizes, if the transducer pulse repetition rate is 200 pulses (or generated acoustic waveforms) per rotation, the transducer portion is rotated at 3 revolutions per second, the vertical logging speed is 5 feet per second, and the transducer spot size is 1/2 inches, full coverage of the casing wall can 
Regarding claim 13, Katahara also teaches the system of claim 8, wherein the circuitry comprises memory storing the simulated plane-wave echo waveforms for the plurality of casing thicknesses across the range of frequencies [col. 4-5 bridging The transmitter circuitry, which includes the digital signal processor 41, the transmitter memory 53, the D/A converter and driver 43, and the transducer 37, can produce an arbitrary or programmed waveform. The digital signal processor 41 loads the transmitter memory 53 with the programmed waveform by way of the data bus 57. The programmed waveform can either be resident in downhole memory accessible by the digital signal processor, or can be transmitted from the surface via the logging cable 29 and logging cable interface 49.].
Regarding claim 14, Katahara also teaches the system of claim 8, wherein the circuitry is implemented in a surface logging facility [FIG. 4 is a block diagram of the equipment which is used to process the data obtained from the ultrasonic logging apparatus and the supporting surface equipment.].


Claims 3-4, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katahara (US 4912683 A) and Chen (WO 2015/023386 A1) as applied to claim 2 above, and further in view of Alberty (AU 2010235062 B2).
Regarding claims 3 and 10, Katahara does not explicitly teach … and yet Alberty teaches the method of claim 2, further comprising measuring a velocity of sound in the borehole fluid with a mud cell disposed interior to the borehole casing [fig. 7 shows prior art velocity measurement of fluid; 0041 For example, the ‘458 patent discloses an apparatus and system for in situ measurement 
It would have been obvious to combine the thickness determination of Katahara, with the speed of sound determination as taught by Alberty because thickness is proportional to both velocity and time so that a pressure/temperature/etc. dependent velocity determined at this point of measurement will ultimately lead to a better thickness calculation.
Regarding claims 4 and 17, Katahara as modified by Alberty teaches the method of claim 3, wherein the measured velocity of sound in the borehole fluid is used in simulating the plane-wave echo waveforms [0041 speed of sound measurement is then used in … calculations].

Response to Arguments
Applicant's arguments filed 4/1/2021 have been fully considered but they are not persuasive. As an initial matter, the arguments presented in remarks do not appear to be what was discussed in the interview of 3/30/2021, which adds to confusion and skepticism in the record. Regarding pg. 9 with Katahara, it appears that generally the office is in agreement and has turned to Chen for the comparison of real to simulated because the signals described in Katahara are real rather than computer generated. However, regarding Chen on pgs 9-10, it is not clear that Chen is explicitly performing time domain correlation because [0042] is specifically dealing with frequency content of recorded waveforms so calculations appear to be done in the frequency .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645